Citation Nr: 1745717	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	John-Paul Gustad, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This case is now under the jurisdiction of the VA RO in Anchorage, Alaska.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded this case in July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's skin cancer did not manifest during his active service and is not otherwise related to an event or injury in service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and others.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case the Veteran contends that his skin cancer is due to in-service exposure to ionizing radiation.  He does not contend, and the record does not show, that the disability is related to any other in-service event or injury.  VA has followed the procedures set forth in 38 C.F.R. § 3.311 for developing claims based on exposure to ionizing radiation, to include obtaining a medical opinion as to whether the Veteran's skin cancer is likely related to his in-service exposure to radiation.  That opinion is supported by appropriate rationale and provides the information necessary to render a decision in this case.  There is also no indication that an in-person examination in addition to the previously obtained opinion would further substantiate the Veteran's claim.  Therefore, the Board finds the opinion to be adequate for decision-making purposes, and that a further examination or opinion is not necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available but not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in July 2015.  The July 2015 Board remand directed the Agency of Original Jurisdiction (AOJ) to transfer the Veteran's record to the VA RO in Jackson, Mississippi; attempt to obtain information as to the Veteran's in-service ionizing radiation exposure from the Naval Dosimetry Center; forward the record to the Under Secretary for Health for preparation of a dose estimate; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the July 2015 Board remand, the AOJ transferred the record to the VA RO in Jackson, Mississippi, which requested a dose estimate from the Naval Dosimetry Center.  Following receipt of a response from the Naval Dosimetry Center, the AOJ also contacted the United States Department of Energy's National Nuclear Security Administration for information as to the Veteran's exposure to ionizing radiation.  The AOJ received a "Radiation Exposure History" from the National Nuclear Security Administration in January 2017.  The AOJ then sought a medical opinion as to a possible causal connection between the Veteran's in-service exposure to ionizing radiation and his skin cancer in April 2017, and readjudicated the claim in an April 2017 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the July 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his skin cancer.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran seeks entitlement to service connection for skin cancer.  He contends that the condition is the result of in-service exposure to ionizing radiation while serving at Lake Mead Base in Nevada from June 1954 to February 1956.  Essentially, he contends that he was exposed to ionizing radiation in four ways.  First, he served during Operation TEAPOT, which involved nuclear atmospheric tests in parts of Nevada.  Second, he frequented areas that may have had radiation fallout, to include Las Vegas, North Las Vegas, other parts of Nevada, and the Nellis Air Base complex.  Third, he guarded nuclear materials during loading and offloading operations.  Fourth, he handled nuclear materials in "bird cages", which he has described as structures designed to prevent nuclear materials from coming in close proximity to each other.  See, e.g., May 2015 Board hearing transcript.

Service connection based on exposure to ionizing radiation can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes skin cancer.  38 C.F.R. § 3.311(b)(2)(vii).

Under 38 C.F.R. § 3.311, in claims not involving participation in atmospheric nuclear testing or the American occupation of Hiroshima or Nagasaki, Japan, a request must be made for any available records concerning a veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The Veteran medical treatment records confirm that he has a current diagnosis of melanoma, basal cell carcinoma, and squamous cell carcinoma.  The Veteran's service personnel records reflect that he served at Lake Mead Base in Nevada, and that he had a top secret security clearance while serving there.  The Veteran has submitted evidence supporting his contention that his security clearance authorized access to special nuclear materials, and that he served during the TEAPOT series of nuclear atmospheric tests in or near Nevada.  His assertions of coming into contact or otherwise being in close proximity to nuclear materials is credible in view of the evidence.  See 38 U.S.C.A. § 1154(a).  Therefore, the record shows that there is a current disability and an in-service event of exposure to ionizing radiation from nuclear materials, and the question left for consideration is whether the current disability is etiologically related to the in-service event.  To address that question, the Board turns to the competent evidence of record.

The Veteran's service treatment records and service personnel records do not contain a DD Form 1141 or any other contemporaneous documentation of exposure to radiation.  In March 2014, the Defense Threat Reduction Agency found that historical records do not document the Veteran's participation in atmospheric nuclear testing, as defined by VA.  In so doing, it acknowledged the Veteran's reports of serving at Lake Mead Base in Nevada during Operation TEAPOT, of guarding weapon storage areas, and of being involved in the transfer of special weapons in support of the Nevada Test Site.  The Defense Threat Reduction Agency suggested that the Naval Dosimetry Center be contacted for information on radiation exposure from sources other than nuclear testing or the occupation of Hiroshima or Nagasaki.  In August 2016, the Naval Dosimetry Center informed VA that a review of the exposure registry revealed no reports pertaining to the Veteran of occupational exposure to ionizing radiation.  Thus, the Veteran's service treatment records and service personnel records, the Defense Threat Reduction Agency response, and the Naval Dosimetry Center response do not provide information as to the magnitude of the Veteran's in-service ionizing radiation exposure.

In December 2016, VA sent an inquiry to the U. S. Department of Energy's National Nuclear Security Administration seeking information as to the Veteran's ionizing radiation exposure.  In the inquiry, VA specifically noted the Veterans service at Lake Mead Base in Nevada during Operation TEAPOT, as well as his contentions of frequenting areas with radiation fallout, guarding nuclear materials during loading and offloading operations, and handling nuclear material in "bird cages".  In January 2017, the National Nuclear Security Administration provided a Radiation Exposure History indicating that the Veteran was exposed to 16 MRem of whole-body gamma radiation in 1955.  There are no other radiation dose measurements or dose estimates of record.

In April 2017, the AOJ referred the case to the VA Under Secretary for Health for preparation of a dose estimate and an opinion as to "whether it is likely, unlikely, or as likely as not" that the Veteran's skin cancers resulted from exposure to radiation in service.  Later in April 2017, a response was provided by a medical examiner noting review of the Veteran's report of exposure, the Board's remand, and the Department of Energy's Radiation Exposure History showing a whole-body gamma dose of 16 MRem, or 0.016 Rem, in 1955.  The examiner also acknowledged Dr. Brown's February 2014 statement.  The examiner explained that Dr. Brown did not discuss the Department of Energy's Radiation Exposure History or how such an radiation dose could be causative for the Veteran's skin cancers.  The examiner further explained that, in May 2016, the Health Physics Society released a position statement indicated that, "The average annual equivalent dose from natural background radiation in the United states is about 3 mSv [0.3 rem].  A person might accumulate an equivalent dose from natural background radiation of about 50 mSv [5 rem] in the first 17 years of life and about 250 mSv [25 rem] during an average 80-year lifetime.  Substantial and convincing scientific date show evidence of health effects following high-dose exposures (many multiples of natural background).  However, below levels of about 100 mSv [10 rem] above background from all sources combined, the observed radiation effects in people are not statistically different from zero."  Based on the information from the Health Physics Society and review of the Veteran's relevant record, the examiner concluded that, since the Veteran's lifetime total radiation dose did not exceed 100 mSv (10 rem) above natural background, it is unlikely that his skin cancers were caused by exposure to ionizing radiation during military service.

The Board affords great weight to the April 2017 examiner's opinion because it was based on a review of the relevant records, to include the Radiation Exposure History provided by the Department of Energy's, and a review of relevant medical literature.  The examiner provided excerpts from that literature that support his conclusion that it is unlikely that the Veteran's skin cancers were caused by his in-service radiation exposure.  He explained that the Veteran's total lifetime radiation exposure, even in consideration of the Radiation Exposure History, did not exceed 100 mSv (10 rem) above natural background noise.  This conclusion is consistent with the record, as the Radiation Exposure History shows an additional ionizing radiation exposure of only 0.016 rem, far less than 10 rem, which is the level at which the Health Physics Society determined statistically significant differences become evident.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000). 

The Board acknowledges that the term "unlikely" is vague when considered in isolation.  However, the Board finds that the term, as used by the April 2017 examiner, is adequately specific when considered in the context of the other evidence of record.  Specifically, as summarized above, the April 2017 memorandum referring the case to the Under Secretary for Health asked for preparation of an opinion as to "whether it is likely, unlikely, or as likely as not" that the Veteran's skin cancers resulted from exposure to radiation in service.  When compared to the other options of "likely" and "as likely as not", the term "unlikely" clearly was intended to mean less likely than not.  In using the term "unlikely", the April 2017 examiner was merely providing the opinion requested by selecting from the options presented.  The examiner accordingly also clearly intended the term to mean less likely than not.  Therefore, the Board interprets the examiner's use of the term as meaning less likely than not.  As such, the opinion is adequate for decision-making purposes despite using a term that would otherwise be vague.

The Veteran has submitted a letter from G. Brown, M.D., dated in February 2014 that states the Veteran's skin cancers "could certainly be related to his radiation exposure during his service in Nevada during atmospheric testing of nuclear weapons."  The Board gives no probative weight to Dr. Brown's opinion.  Dr. Brown provided no rationale to support the opinion and did not consider the Radiation Exposure History provided by the Department of Energy.  Rather, she appears to have based the opinion entirely upon the history of radiation as provided by the Veteran himself and not on any objective measurements or estimates of radiation dosage provided by competent sources.  The opinion is also equivocal, stating only that that the Veteran's skin cancer "could" be related to his radiation exposure during his active service.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. 444.


The Board has also considered the Veteran's contentions that his current skin cancer is due to or caused by his in-service exposure to ionizing radiation.  The Board does not doubt his sincerity in those beliefs.  However, he has not been shown to possess the specialized knowledge and training necessary to render an opinion as to the likely dosage of radiation he sustained in service or as to the likely effect of such dosage.  As such, his contentions in this regard are not considered competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His contentions therefore are not probative as to the matter and do not weigh against the probative value of the April 2017 examiner's opinion.

As such, the most probative evidence of record indicates that it is less likely than not that the Veteran's skin cancer is due to his in-service exposure to ionizing radiation.  Therefore, service connection for skin cancer under the provisions of 38 C.F.R. §§ 3.303(d) and 3.311 is not warranted.

The Board notes that the Veteran has also argued that service connection is warranted for his skin cancer as a presumptive condition under 38 C.F.R. § 3.309(d), which pertains to diseases specific to radiation-exposed veterans.  However, skin cancers are not included in the list of diseases specific to radiation-exposed veterans.  See 38 C.F.R. § 3.309(d)(2).  Therefore, entitlement to service connection under the provisions of 38 C.F.R. § 3.309(d) is also not warranted in this case.

Finally, the Board has also considered whether service connection can otherwise be established.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection on a direct basis).  However, in this case the record does not show, and the Veteran does not contend, that service connection is warranted on a direct basis.  Specifically, the service treatment records are absent for evidence of in-service onset of skin cancer.  A June 1955 report of medical examination for appointment to commission rank notes multiple scars, but is absent for notation of any other skin condition.  Likewise, a February 1956 report of medical examination for separation from active service notes multiple scars, but is absent for notation of any other skin condition.  The medical evidence of record does not show a diagnosis of skin cancer until many decades after the Veteran's separation from active service.  Therefore, the preponderance of the evidence is against a finding that the Veteran's skin cancer is directly related to his active service. 

In summary, the preponderance of the evidence is against all theories of entitlement alleged by the Veteran or raised by the record.  Entitlement to service connection for skin cancer is not warranted on a direct basis, under the provisions of 38 C.F.R. §§ 3.303(d) and 3.311, or on a presumptive basis under the provisions of 38 C.F.R. § 3.309(d).  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for skin cancer is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


